Citation Nr: 0816813	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-14 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1944 to 
June 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied service connection for bilateral hearing 
loss.  The veteran was scheduled for a September 2007 Board 
hearing, but submitted a statement eight days prior to the 
schedule hearing that he would not be able to appear; he did 
not indicate any desire to reschedule. 


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma in service.

2.  The veteran was not diagnosed with bilateral hearing loss 
in service or for many years thereafter; and the competent 
medical evidence of record shows there is no relationship 
between the present hearing loss disability and service. 


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by service, directly or presumptively. 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2004.  The RO provided the appellant 
with notice of the criteria for assigning disability ratings 
and effective dates in March 2006, subsequent to the initial 
adjudication.  While the second notice was not provided prior 
to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was not subsequently readjudicated; but there was no 
additional evidence submitted.  No prejudice has been shown 
as a result of the untimely notification; nor was the 
essential fairness of the adjudication affected.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology of the hearing loss disability.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for bilateral hearing 
loss.  He indicates that he was the first loader on 3 inch x 
50 and 5 inch x 38 guns in the Navy Armed Guard Service and 
also was exposed to 20 mm machine guns.  He recalled that 
they did not have any hearing protection available but tried 
to deaden the explosive noise with pieces of cotton.  He also 
mentioned that he ended up with some cotton lodged deep in 
his ear and a medical technician on site removed the cotton 
but injured the inside of his ear.  He stated that a doctor 
looked over his ear and commented that there was a small 
scab.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows the presence of a bilateral hearing loss 
disability.  For VA purposes, impaired hearing will not be 
considered to be a disability unless the auditory threshold 
in any of the frequencies of 500, 1,000, 2,000, 3,000, or 
4,000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies of 
500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

A July 2004 VA audiological evaluation shows that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
35
70
75
LEFT
25
15
45
70
70

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.

Personnel records show that the veteran served in World War 
II as a Gunner's Mate in the U.S. Navy.  He also has 
submitted competent lay statements of his exposure to loud 
noise from large guns in service.  There is no medical record 
of an inner ear injury in service, as the veteran described.  
At discharge from service in June 1946, the veteran's ears 
were shown to have no diseases or defects.  Nonetheless, 
based on the service personnel records and the veteran's 
statements, exposure to acoustic trauma in service is shown.

As the record shows a current hearing loss disability and 
exposure to acoustic trauma in service from artillery noise, 
the determinative issue is whether there is a relationship 
between these.

A July 6, 2004 VA examination report notes that the veteran 
was a Gunner's Mate in the U.S. Navy and that he reported his 
ear canal being traumatized by the removal of cotton from his 
ear in service.  It was noted that they generally did not use 
ear protection at that time.  The veteran indicated that he 
was not aware of any hearing loss until about two years 
prior; the examiner noted that this amounted to about 50 
years after the veteran's military exposure when he first 
noted hearing loss.  He had never used a hearing aid and 
never felt the need for it, but in some situations had some 
problems with hearing, though it was quite mild.  He was 
never told he had any abnormalities in his ear canals other 
than the one time he had bleeding for a few minutes after 
getting the cotton out of his ear canal.  After service, he 
mostly worked in an office.  On physical examination, the ear 
canals and tympanic membranes were completely normal.  There 
was no sign of congenital abnormality, no sign of fluid or 
infection, and he had no tenderness over the mastoid.  The 
tuning fork tests failed to show any evidence of conductive 
hearing loss or asymmetry; the rest of the ears, nose, and 
throat examination was pretty normal.  The examiner noted 
that he was supplied with the medical records and they were 
reviewed.  The examiner found that the one incident with the 
cotton in his ear did not result in any problem with his 
ears, either with hearing loss or infection, and was just a 
minor incident without resulting in disability.  The examiner 
further mentioned that although he had not yet reviewed the 
audiogram, given the fact the veteran went 50 years before he 
was first aware of any hearing loss, and since hearing loss 
from acoustic trauma is not a progressive hearing loss, one 
would have to conclude that the veteran's hearing loss that 
was not noticed until he was in his 70's would be related to 
presbycusis and not acoustic trauma.

Presbycusis is defined as a progressive, bilaterally 
symmetrical perceptive hearing loss occurring with age.  See 
Dorland's Illustrated Medical Dictionary, 28th edition, p. 
1349.

A July 19, 2004 VA audiological evaluation notes the veteran 
spent about 30 months on a tanker ship in service where his 
primary duty was gunner.  He practiced shooting for about two 
hours every three weeks, during which about 10 rounds were 
fired.  He was first loader next to 3 inch 50's and 5 inch 
38's when fired.  He wore no hearing protection except 
occasionally cotton.  Post-service, he worked in government 
sanitation departments, where noise levels were not high; he 
also denied any significant recreational noise exposure.  The 
examiner found that even though the veteran served near guns 
during World War II, there was a less than 50 percent 
probability that his hearing loss onset was the result of 
military service.  The reasons given were 1) Navy gun 
shooting was fairly infrequent and almost never in combat, 
and the veteran wore at least cotton as hearing protection; 
2) he was not aware of hearing loss in 1946; 3) his 1946 
hearing ("voice test") did not indicate hearing loss and, 
at that time he did not report hearing difficulty; 4) he 
first began noticing hearing problems during the past 5 to 10 
years; and 5) at age 78, presbycusis is a likely cause of his 
present loss.  

The medical evidence in this case is against the veteran's 
claim.  Although the veteran has argued that his current 
bilateral hearing loss is related to exposure to acoustic 
trauma in service and/or trauma to the inner ear canal from 
cotton ball removal in service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered, they do not outweigh the 
medical evidence of record, which shows that there is no 
relation between the veteran's hearing loss disability and 
service.  A competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

The first diagnosis of a hearing loss disability was in 2004, 
which is approximately 58 years after service; thus, service 
connection is not warranted on a presumptive basis under 
38 C.F.R. §§ 3.307, 3.309.  Additionally, there is no 
evidence of continuity of symptomatology of a hearing loss 
disability from service or during the 58 years before this 
disability was shown.  See Savage v. Gober, 10 Vet. App. 488 
(1997).   

The preponderance of the evidence is against the service 
connection claim for bilateral hearing loss; there is no 
doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


